Case 5:20-cv-05046-TLB Document 28           Filed 09/23/20 Page 1 of 6 PageID #: 208




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

HORACE CROSBY                                                                 PLAINTIFF

V.                            CASE NO. 5:20-CV-5046

BRIAN LITTLE; BRAE HARPER;
RANDY BARRETT; COYE CRIPPS;
GENTRY SCHOOL DISTRICT,
BOARD OF EDUCATION; SUBTEACH
USA, LLC; and EDUCATION
SOLUTIONS SERVICES, LLC                                                  DEFENDANTS

                         OPINION AND ORDER GRANTING
                        DEFENDANTS’ MOTIONS TO DISMISS

      There are two motions before the Court. Defendants Brian Little; Brae Harper;

Randy Barrett; Coye Cripps; and Gentry School District, Board of Education (collectively,

the “District Defendants”) have filed a Motion to Dismiss (Doc. 9) and a Brief in Support

(Doc. 10). Defendants Subteach USA, LLC and Education Solutions Services, LLC

(collectively, the “Contractor Defendants”) have also filed a Motion to Dismiss (Doc. 15)

and a Brief in Support (Doc. 16). Plaintiff filed a Response in Opposition to both Motions

(Doc. 23). For the reasons below, both Motions to Dismiss (Docs. 9 & 15) are GRANTED.

      Mr. Crosby filed his Complaint in this matter on March 16, 2020. On June 23,

ninety-nine days later, the Clerk’s Office contacted Plaintiff’s counsel, Bruce Wick, to

remind him that the ninety-day period for service of process had elapsed. The Clerk’s

Office also provided him with a summons request form at his request. Another twenty-

one days passed before the request form was filed on July 14, 2020. The summonses

were issued that same day.       Another week passed before Mr. Crosby mailed the

summonses and copies of the Complaint on July 21, 2020. See Doc. 21. Thus, one




                                            1
Case 5:20-cv-05046-TLB Document 28           Filed 09/23/20 Page 2 of 6 PageID #: 209




hundred and twenty-seven days elapsed between when Mr. Crosby filed his Complaint

and when he attempted service of process over the Defendants in this matter.

      The District Defendants and the Contractor Defendants have each moved to

dismiss this case for insufficient service of process pursuant to Rule 12(b)(5) of the

Federal Rules of Civil Procedure. 1 “In a Rule 12(b)(5) motion, the party making the

service has the burden of demonstrating validity when an objection to the service is

made.” Roberts v. USCC Payroll Corp., 2009 WL 88563, at *1 (N.D. Iowa Jan 13, 2009)

(internal quotation marks omitted). If a defendant is not served within the time provided

by the Federal Rules of Civil Procedure, then the Court “must dismiss the action without

prejudice against that defendant or order that service be made within a specified time.

But if the plaintiff shows good cause for the failure, the court must extend the time for

service for an appropriate period.” Fed. R. Civ. P. 4(m). “If plaintiff fails to show good

cause, the court still may extend the time for service rather than dismiss the case without

prejudice.” Kurka v. Iowa Cty., 628 F.3d 953, 957 (8th Cir. 2010) (emphasis in original).

“To warrant a discretionary extension, the plaintiff must establish excusable neglect.” Id.

      The Eighth Circuit has explained that good cause

      is likely (but not always) to be found when (1) the plaintiff’s failure to
      complete service in a timely fashion is a result of the conduct of a third
      person, typically the process server, (2) the defendant has evaded service
      of the process or engaged in misleading conduct, (3) the plaintiff has acted
      diligently in trying to effect service or there are understandable mitigating
      circumstances, or (4) the plaintiff is proceeding pro se or in forma pauperis.




1 Defendants allege multiple ways in which service of process was insufficient. Since the
Court grants the motion on pursuant to Rule 4(m), it will not address the other arguments
regarding the adequacy of service.


                                            2
Case 5:20-cv-05046-TLB Document 28             Filed 09/23/20 Page 3 of 6 PageID #: 210




Id. (internal alterations, quotation marks, and citations omitted). “[S]uch a determination

is entrusted to the sound and considerable discretion of the district court . . . .” Id. Here,

Mr. Crosby’s argument relies solely on his “counsel’s Rule 4(m) affidavit of good cause”

included with his brief in opposition to the Motions. See Doc. 23, p. 6. Therein, Plaintiff’s

counsel indicates that prior to March 16, 2020, he had been operating his law practice

from the public library near his home, relying on use of the library’s computers and fax

machine, among other resources. After the Complaint was filed in this case, however,

the library was temporarily closed due to the COVID-19 pandemic and then reopened

under guidelines that did not permit the type of use Mr. Wick previously made of the

facility. Instead, Mr. Wick needed to acquire a computer and other equipment to be able

to conduct his law practice at home, which he reports that he was unable to do until July

because of resource constraints. Plaintiffs’ counsel avers that “[w]orking by [him]self

unable to afford assistance, [he] could not have prepared and mailed the Summons and

copies of the Complaint any earlier than [he] actually did.” (Doc. 23, ¶ 10).

       This explanation does not persuade the Court that the Plaintiff “acted diligently in

trying to effect service” or faced “understandable mitigating circumstances.” Having taken

on a client, Mr. Wick had an obligation to prosecute his client’s case in a diligent manner.

Rule 1.3 of the Arkansas Rules of Professional Conduct requires that a lawyer “shall act

with reasonable diligence and promptness in representing a client.” This includes the

responsibility to “pursue a matter on behalf of a client despite opposition, obstruction or

personal inconvenience to the lawyer.” Rule 1.3, cmt. 1. Mr. Crosby has asked this Court

to take judicial notice of the fact that the President declared COVID-19 to be a national

emergency beginning March 1, 2020, and the Secretary of Health and Human Services




                                              3
Case 5:20-cv-05046-TLB Document 28              Filed 09/23/20 Page 4 of 6 PageID #: 211




declared a public health emergency on January 31, 2020. See Doc. 26. But Mr. Wick’s

failure to effect timely service of process cannot be attributed solely to the COVID-19

pandemic. Rather, when access to the library was restricted, Mr. Wick failed to make

alternative arrangements in a timely manner to ensure that he could continue to represent

his client adequately. An attorney’s obligation of diligence under the Rules of Professional

Conduct extends even to the recommendation that a sole practitioner “prepare a plan that

designates another competent lawyer to review client files” to “prevent neglect of client

matters in the event of a sole practitioner’s death or disability.” Rule 1.3, cmt. 5. Mr. Wick

had an obligation to develop a plan that would allow him to “prevent neglect” of his client’s

case, and there is no indication that he did so here.

       Mr. Wick does not indicate that he tried to find ways of fulfilling his obligations in

the four months between when he filed Mr. Crosby’s Complaint and when he requested

the summonses, nor did Mr. Wick ever seek an extension of the deadline for service from

the Court before its expiration. In particular, it strains credulity that to think that Mr. Wick,

knowing of his obligation under the Federal Rules to effect service of process within ninety

days, allowed that deadline to lapse without ever informing the Court about his changed

circumstances or seeking an extension. Even once he was reminded of the deadline by

the Clerk’s Office, Mr. Wick allowed an additional twenty-one days to pass before

requesting summonses and an additional week before mailing the required documents.

In sum, Mr. Wick allowed an additional month to pass before breathing even one word of

explanation to the Court for his delay, and the Court cannot conclude that Mr. Wick has

shown good cause requiring an extension of the deadline for service of process pursuant

to Rule 4(m).




                                               4
Case 5:20-cv-05046-TLB Document 28             Filed 09/23/20 Page 5 of 6 PageID #: 212




       For these same reasons, the Court does not consider Mr. Crosby’s insufficient

service of process to be the result of excusable neglect and will not exercise its discretion

to extend the deadline for service even in the absence of good cause. In this context,

excusable neglect is “an elastic concept,” which depends on the equities arising from the

particular facts at bar. See Kurka, 628 F.3d at 959. The Eighth Circuit instructs that in

determining whether neglect was excusable, four factors are especially important: “(1) the

possibility of prejudice to the defendant, (2) the length of the delay and the potential

impact on judicial proceedings, (3) the reason for the delay, including whether the delay

was within the party's reasonable control, and (4) whether the party acted in good faith.”

Id. But importantly, “[t]hese factors do not bear equal weight as the reason for delay is

generally a key factor in the analysis.” Id. The Court acknowledges that there are no

allegations of prejudice or bad faith. However, since, as discussed above, the Court does

not find excusable Mr. Wick’s failure to seek alternative methods of fulfilling his obligations

within the period for service of process or to seek an enlargement of time before the

deadline expired, it declines to grant an extension. 2

       This is true despite the possibility that the statute of limitations may bar Mr. Crosby

from refiling this action should the instant Motions be granted. 3               Under such

circumstances, “the district court must weigh the effect on the party requesting the

extension against the prejudice to the defendant.” Kurka, 628 F.3d at 959. “However,


2 For example, the tasks required here could have been accomplished with a phone, pen,
paper, and some postage stamps––all of which should have been reasonably available
to any licensed attorney attempting to practice law, even during the pandemic.
3 Mr. Crosby includes with his brief in opposition a copy of the letter from Subteach USA
removing him from its list of substitute teachers dated March 14, 2017. Therefore, the
Court imagines that the limitations period may have run on March 14, 2020, one day after
Mr. Crosby opened his civil case in this Court.


                                              5
Case 5:20-cv-05046-TLB Document 28            Filed 09/23/20 Page 6 of 6 PageID #: 213




the running of the statute of limitations does not require the district court to extend time

for service of process.”    Id. (internal quotation marks omitted).     Given the entirely

inexcusable nature of the delay in this case, even the running of the statute of limitations

does not persuade the Court to extend the deadline for service of process.

       For these reasons, the District Defendants’ Motion to Dismiss (Doc. 9) is

GRANTED and the Contractor Defendants’ Motion to Dismiss (Doc. 15) is GRANTED.

The case is dismissed without prejudice pursuant to Rule 4(m).

       IT IS SO ORDERED on this 23rd day of September 2020.



                                                  _______________________________
                                                  TIMOTHY L. BROOKS
                                                  UNITED STATES DISTRICT JUDGE




                                             6
